878 F.2d 1445
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Anderson CHARLES, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 89-3076.
United States Court of Appeals, Federal Circuit.
May 12, 1989.

Before FRIEDMAN, MAYER and MICHEL, Circuit Judges.
PER CURIAM.


1
The decision of the Merit Systems Protection Board (Board) in docket No. CH831M8810194, which affirmed the decision of the Office of Personnel Management that the petitioner had received an overpayment of benefits from the Civil Service Retirement and Disability Fund, is affirmed on the basis of the opinion of the administrative judge of the Board.